Citation Nr: 0613395	
Decision Date: 05/09/06    Archive Date: 05/17/06	

DOCKET NO.  02-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to additional special monthly compensation based 
on the need for the regular aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


FINDING OF FACT

It is not shown that, due exclusively to the veteran's 
service-connected Dupuytren's contractures of the feet, 
osteoarthritis of both shoulders, osteoarthritis of both 
hips, degenerative disc disease of the cervical and 
lumbosacral spines, erectile dysfunction, Peyronie's disease, 
and compression wedge deformity of the 12th thoracic 
vertebra, he is currently unable to protect himself from the 
hazards and/or dangers inherent in his daily environment, 
and, therefore, so helpless as to be in need of the regular 
aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for an award of additional special monthly 
compensation based on the need for the regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 18 
Vet. App. at 121.

In this case, in correspondence of October 2001, the RO 
provided noticed to the veteran regarding what information 
and evidence was needed to substantiate his claim for 
additional special monthly compensation, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence pertaining to his claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2002 Statement 
of the Case (SOC), and a July 2004 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes both VA 
and private treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues to 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the veteran's claim for additional special monthly 
compensation, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
service medical records, VA medical records and examination 
reports, and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks additional special monthly 
compensation premised on the need for the regular aid and 
attendance of another person.  

In that regard, service connection is currently in effect for 
the loss of use of both hands due to Dupuytren's contractures 
involving all digits, evaluated as 100 percent disabling; 
Dupuytren's contractures of both feet, with painful calluses, 
evaluated as 50 percent disabling; chronic subluxation of the 
left shoulder with osteoarthritis, evaluated as 20 percent 
disabling; age-related osteoarthritis of the right shoulder, 
evaluated as 20 percent disabling; age-related osteoarthritis 
of the right and left hips, each evaluated as 20 percent 
disabling; hypertrophic degenerative disease of the cervical 
spine, evaluated as 20 percent disabling; multi-level 
degenerative disc disease of the lumbosacral spine with L5/S1 
neuroforaminal stenosis, evaluated as 20 percent disabling; 
erectile dysfunction, evaluated as 20 percent disabling; 
Peyronie's disease, evaluated as 10 percent disabling; and a 
compression wedge deformity of the 12th thoracic vertebra, 
evaluated as 10 percent disabling.  The veteran has been in 
receipt of a 100 percent evaluation for his various service-
connected disabilities since May 13, 1975.  

The veteran is also currently entitled to special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (m) and 
38 C.F.R. § 3.350(c) on account of loss of use of both hands; 
special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of 
use of a creative organ; and special monthly compensation 
under 38 U.S.C.A. § 1114, subsection (p) and 38 C.F.R. 
§ 3.350(f)(4) at the rate equal to subsection (n) on account 
of loss of use of both hands due to Dupuytren's contractures 
involving all digits with additional disability of age-
related osteoarthritis of the left hip, age-related 
osteoarthritis of the right hip, age-related osteoarthritis 
of the right shoulder, chronic subluxation of the left 
shoulder with osteoarthritis, compression wedge deformity of 
the 12th thoracic vertebra, Dupuytren's contractures of the 
feet with painful calluses, erectile dysfunction, hypotrophic 
degenerative disease of the cervical spine, multi-level 
degenerative disc disease of the lumbosacral spine with L5/S1 
neuroforaminal stenosis, and Peyronie's disease independently 
ratable at 100 percent.  

At the outset, the Board wishes to make it clear that, based 
on a review of the entire evidence of record, the veteran's 
primary and overriding disability is his loss of use of both 
hands due to Dupuytren's contractures.  The veteran's other 
service-connected disabilities, while certainly significant, 
do not, on average, produce impairment on a par with that of 
the veteran's hands.  

In that regard, at the time of a VA orthopedic examination in 
January 2004 (which examination involved a full review of the 
veteran's claims folder), it was noted that the veteran wore 
no special orthotics or prosthetics for his hips or 
shoulders.  Further noted was that the veteran was able to 
ambulate unassisted for a distance of approximately 40 feet 
with a normal propulsive gait.  The veteran's shoulder joints 
were nontender on palpation, as were both of his hips.  
Significantly, when questioned, the veteran indicated that he 
was "thoroughly compromised" due to his disability of the 
hands, which caused problems with dressing and eating, and he 
has no recreational activities.  

The Board observes that, on examination of the veteran's 
feet, likewise conducted in January 2004, it was noted that 
the veteran exhibited a steady gait which was only mildly 
apropulsive in nature.  Moreover, on examination of the 
veteran's spine that same month, it was noted that, while the 
veteran did experience some difficulty in walking, he had no 
problems with transfers, or in going to bed or toileting.  
Neurological evaluation of the veteran's upper extremities 
showed no evidence of any sensory or motor weakness, and deep 
tendon reflexes were brisk and 2+ on both sides.  The veteran 
exhibited good discrimination and sensation to superficial 
touch in both lower extremities and in the feet, and there 
was no evidence of any ankle clonus or muscular atrophy.  

On VA examination for the purpose of determining the 
veteran's need for the regular aid and attendance of another 
person in January 2004, it was noted that the veteran was 
well developed and well nourished, and in no apparent 
distress.  While the veteran reported difficulty with 
shaving, gripping utensils, dressing himself, and opening 
doors, these problems were admittedly the result of the 
veteran's grossly deformed fingers and pain in both hands.  
While the veteran was able to walk only one-quarter to one-
half block prior to pain and fatigue, he was nonetheless able 
to ambulate unassisted with a steady gait.  By the veteran's 
own admission, his typical day consisted of watching TV, 
"going on the computer," reading, and "walking around" the 
house.  In the opinion of the examiner, while the veteran 
suffered from "multiple medical problems," his main disabling 
condition was that of the loss of function of his hands due 
to Dupuytren's contractures.  

Pursuant to applicable law and regulation, additional special 
monthly compensation based on the need for the regular aid 
and attendance of another person is established when service-
connected impairment imposes a special level of disability.  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.352 (2005).  

As noted above, the veteran is currently in receipt of 
special monthly compensation based on the loss of use of both 
hands, and his various other service-connected disabilities, 
at a rate greater than that for regular aid and attendance.  
See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b)  In order to 
warrant additional special monthly compensation based on the 
need for the regular aid and attendance of another person, it 
must be demonstrated that, due exclusively to service-
connected disability other than the veteran's hands, he is in 
need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(o)(r)(1) (2005).  

The Board observes that, in addition to the veteran's various 
service-connected disabilities, he currently suffers from 
various residuals of cancer of the bladder and kidneys.  More 
specifically, the veteran requires ongoing care in the form 
of urostomy bag changes as the result of a 1999 
cystoprostatectomy with ileal conduit and partial 
nephrectomy.  Unfortunately, the veteran's bladder and kidney 
cancer represent nonservice-connected disabilities which may 
not be considered in his current claim for additional special 
monthly compensation.  Other nonservice-connected 
disabilities which may not be considered consist of 
hypertension and coronary artery disease, as well as 
instability of the veteran's knee.  

The Board has taken into consideration the veteran's 
contentions regarding his need for additional special monthly 
compensation.  However, based on the evidence of record, it 
is clear that, after discounting the veteran's loss of use of 
both hands, his other service-connected disabilities, in and 
of themselves, do not require the regular aid and attendance 
of another person.  Accordingly, his claim for additional 
special monthly compensation on that basis must be denied.  


ORDER

Additional special monthly compensation based on the need for 
the regular aid and attendance of another person is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


